MEMORANDUM **
Julio Perez-Garcia appeals from his sentence of 87 months imposed following a guilty plea to possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Perez-Garcia contends that the district court erred by failing to provide an adequate explanation for the sentence imposed and by affording undue weight to the United States Sentencing Guidelines. We disagree. Upon review of the record, we conclude that Perez-Garcia’s sentence is not unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.